DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

103 Rejections Withdrawn
The rejection of claims 29-36 under 35 USC 103, outlined in the previous Office Action, is withdrawn.  Inventor’s arguments have been carefully considered and are persuasive.

The rejection of claims 37-40 under 35 USC 103, outlined in the previous Office Action, is withdrawn.  Inventor’s arguments have been carefully considered and are persuasive.

Claim Objections Withdrawn
The objection to claim 41, as being dependent upon a rejected base claim but otherwise allowable, is withdrawn.  The objection is moot.  

Allowable Subject Matter
Claims 29-41 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        6/26/2021